Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:

Independent claim 1 recites a coating composition for providing a temporary protective coating onto a glass surface of a building construction element, the coating composition having a VOC content of <30 grams/litre and comprising an alkali-soluble resin comprising an acrylic polymer or copolymer, the temporary protective coating being fully soluble in and completely removable from the glass surface without leaving residues using an aqueous alkali solution, wherein the coating composition is free of heavy metals and ammonia.

As stated in the arguments provided in the response submitted on December 14, 2020, independent claim 1 has been amended to limit the claimed composition to one for coating onto a glass surface, and further limited to specify that the coating is completely removable without leaving residues (as supported by the original disclosure). 

The prior art fails to disclose or render obvious a coating composition limited to coating a glass element and having the combination of an alkali-soluble acrylic polymer or copolymer but free from heavy metals and ammonia and being fully soluble in and completely removable from the glass surface without leaving residues.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHEEBA AHMED/Primary Examiner, Art Unit 1787